EXHIBIT 21.1 PRE-PAID LEGAL SERVICES, INC. Subsidiaries of Registrant State or Province Percentage of Ownership Name of Subsidiary Incorporation by Registrant Pre-Paid Legal Casualty, Inc. Oklahoma 100% American Legal Services, Inc. Oklahoma 100% Pre-Paid Legal Services, Inc. of Florida Florida 100% Legal Service Plans of Virginia, Inc. Virginia 100% Ada Travel Service, Inc. Oklahoma 100% Pre-Paid Canadian Holdings, L.L.C. Oklahoma 100% Pre-Paid Legal Access, Inc. Oklahoma 100% PPL Agency, Inc. Oklahoma 100% PPL Legal Care of Canada Corporation Nova 100% owned by Pre-Paid Scotia, Canadian Holdings, L.L.C. Canada
